United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1849
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        *
      v.                                * Appeal from the United States
                                        * District Court for the
Juan Alavid Cortez,                     * District of Minnesota.
                                        *
             Appellant.                 * [UNPUBLISHED]
                                   ___________

                             Submitted: February 5, 2004

                                  Filed: February 26, 2004
                                   ___________

Before MELLOY, HANSEN, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

      Juan Alavid Cortez pleaded guilty to conspiring to distribute and possess with
intent to distribute approximately 452 grams of a substance containing
methamphetamine, and aiding and abetting possession with intent to distribute
approximately 452 grams of a substance containing methamphetamine, in violation
of 21 U.S.C. §§ 841(a)(1), (b)(1)(B), and 846, and 18 U.S.C. § 2. The district court1
sentenced Cortez to concurrent terms of 87 months imprisonment on each count, plus

      1
      The Honorable Richard H. Kyle, United States District Judge for the District
of Minnesota.
concurrent terms of 4 years supervised release. On appeal, counsel has filed a brief
under Anders v. California, 386 U.S. 738 (1967).

       Construing the Anders brief as challenging the district court’s denial of
requested sentencing reductions, we find no error in Cortez’s sentence. First, the
district court did not clearly err in denying Cortez a reduction for being a minor
participant, as Cortez admitted he acted as a middleman who arranged the drug deal
underlying his conviction. See United States v. Thurmon, 278 F.3d 790, 792 (8th Cir.
2002) (standard of review). The district court also did not clearly err in denying
Cortez a reduction under the safety-valve provision. See U.S.S.G. § 2D1.1(b)(6);
United States v. Alarcon-Garcia, 327 F.3d 719, 721 (8th Cir. 2003) (standard of
review; defendant has burden to show entitlement to safety-valve reduction).

       Following our independent review of the record, see Penson v. Ohio, 488 U.S.
75 (1988), we find no nonfrivolous issues. Accordingly, we affirm the judgment of
the district court. We also grant counsel’s motion to withdraw.
                       ______________________________




                                        -2-